Title: To George Washington from Marinus Willett, 29 November 1782
From: Willett, Marinus
To: Washington, George


                  
                     Sir.
                     Albany 29th November 1782
                  
                  I have thought much about your Excellencies plan since I left you, and the more I think of it the more I like it.  Perhaps no design ever bid fairer to succeed.  Indeed from every circumstance it appears to me that without some very crass Intervention it must terminate successfully—For my own part I can only assure your Excellency that I shall be supreemly happy in the execution of a Scheme with such promising advantage, and that nothing which can be done by me shall be wanting to give it a happy accomplishment—The prospect is truly pleasing and I find myself possessed of as much anxiety as is necessary to see it brought to a desirable finish.
                  Your Excellencies observation of secresy being an essential Ingredient in the performance of this business makes the first and most Important article, And your remark of the danger of having even a third person let into the knowledge of it shews how much value ought to be set on this Arcanum of the business—This being the case all the measures proper to be taken should be formed in such a way as will best tend to keep the design concealed—And this is the work that commands a considerable proportion of my thoughts.  In making the necessary preparations so as to prevent Susspicion of the design particular attention is necessary, and in order to direct the preparation, the necessary materials must be enquiered after.  And here I beg leave to mention to your excellency such as appear to me.  I should suppose five hundred men proper to be employed on this service.  The men ought to be well Clothed as well as accoutered.  If it should be agreeable to your Excellency I could wish one half of the men were taken from our state troops and the other half from such other Corps as your excellency may choose to direct.  But our troops are not yet Clothed.  Most of the men are without a Single Shirt or a Coat.  I am therefore compeled most earnestly to wish that their Clothing may be forwarded as soon as possible for without Clothing it will not be possible for them to participate in the business which to be deprived of would be cause of extreem regret.  If they could be procured I should think it would be well for every man who may go on this service to have A Coat, a Vest a pair of Woolen overhalls or pair of Stockings, a Shirt, a Blanket, a Woolen Cap a pair of Mittens And in the place of the Common Shoes, It would be best for them to have either Indian or Canadian Shoes and Socks; These Shoes and Socks cannot Cost as much as the Common Shoes and are much better for a Cold Country; Besides were Snow Shoes are used the Common Shoe will not do—And I think if they could be procured it would be well for every man to have a pair of Snow Shoes, For notwithstanding the March is to be performed in Slays something may turn up to make it necessary to maneuver the whole party on foot in which case Snow Shoes would be essential. The cost of Snow-Shoes can be but trifling especially if we should procure the hides and get the Indians to make them—At any rate some Snow–Shoes must be provoided for the troops in this Quarter, As it is not possible to Keep our Scouts without them—And should Your excellencies plan be carried into execution; it would be of great service to send a party of smart men on Snow-Shoes a day before hand to trace the Path—And the marching a few men on snow–shoes is the best way that I know of to break a road for Slays were the Snow is deep. Now Sir permit me to remind you that such of these things as your Excellency may Join with me in conceiving ought to be procured it will be necessary for your Excellency to give directions about in such a way as you may conceive best Calculated to conceal the design.
                  Whether it would be proper to direct the Quarter Master to assist in procuring Slays, or whether this part of the business may not be left with me I beg to submit to Your Excellencies Consideration?  If the Quarter Master should receive orders to perform this business any time before hand The door of discovery will be open—I have thought whether it may not do to have the troops when they become detached for the expedition ordered to different places (in Companies) along the Mohawk river; And having previously procured the names of such persons as are known to have good horses and Slays, let each officer Commanding a Company be furnished with the names of such persons whose Slays are intended to transport his Company with orders to take those Slays with a Driver to each and as many days forage as may be thought necessary And repair to the German flatts at which place it would perhaps be best to have the whole Detachment Victualed that being our advanced post and will be most convenient for a general Rendezvous.  These orders may be given to each officer Commanding a Company seperatly, And executed in such a way as will not disscover the Strength of the party (untill they arrive at the flatts, which place is so advanced and where there is not perhaps a single Ferry. And if there was the march from thence ought to be so rapid as not to leave it in the powers of intelligence geting ahead of the party), And the design may be kept out of sight by giving out to the officers Commanding Companies respectively that they are going to Fort Schuyler to bring down Stores that were left at that place when it was Evacuated.  And it is a truth prety well known that when that place was abandoned there were a number of Shot left in the woods about a mile or two below the Fort.
                  Towards the last of January will be a good time I humbly conceive to carry your excellencies plan into execution and not before, as the Ice is hardly ever good previous to that time. I mention this that Your Excellency may not be at a loss about the proper time in which the Materials ought to be furnished—They having ladders prepaired to take along, without affording room for Suspicion appears to be attended with as much difficulty and more, than any other articles necessary on this occasion.  I have the honor to be with sentiments of the Greatest respect and Esteem Your Excellencies most obedient and very humble Servt
                  
                     Marinus Willett
                  
                  
                     P.S.  In two days I purpose to go to Fort Renselear were I shall be able to ascertain the length the Ladders should be.  And determine which will be the best rout.  These things I shall be carfull in doing in such Cautious way as not to open way for Suspicion.
                  
                  
               